The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Acknowledgement is made of Applicant's remarks and amendments in the response filed December 23, 2020.  Acknowledgement is made of the addition of new dependent Claims 83 – 85. 


Priority
This application, 15867,252, filed 1/10/2018, is a continuation of 15/078,631, filed 03/23/2016. 15/078,631claims foreign priority to 15169730.7, filed 05/28/2015 and to 15161487.2, filed 03/27/2015.

Withdrawn Rejections

Claim rejections – 35 USC § 103
The rejection of Claims 62 – 64, 67 – 77 and 79 – 81 under 35 U.S.C. 103(a) as being unpatentable Christoph et al. in US 2012/0225951 is withdrawn in response to the unexpected stability conferred by the buffer citric acid/citrate on the claimed tapentadol aqueous compositions. 
The rejection of Claims 65, 66 and 82 under 35 U.S.C. 103(a) as being unpatentable over Christoph et al. in US 2012/0225951 in view of Dietlin et al. in US 

Double Patenting
The provisional rejection of Claims 62 – 64, 67 – 77 and 79 – 81 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1, 3 – 5 and 12, 14, 16 and 22 – 23 of US patent application serial No. 15/093,522 in view of Christoph et al. in US 2012/0225951; and 
The provisional rejection of Claims 65 – 66 and 80 – 82 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1, 3 – 5 and 12, 14, 16 and 22 – 23 of US patent application serial No. 15/093,522 in view of Christoph et al. in US 2012/0225951, and further in view of Dietlin et al. in US patent 6,992,218, are each withdrawn because US patent application serial No. 15/093,522 has been abandoned.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant representative Kurt Briscoe on March 23, 2021.
The claims have been amended as follows:


the concentration of the Tapentadol or a physiologically acceptable salt thereof is within the range of from 0.10 to 8.00 mg/mL, based on the weight of Tapentadol free base and based on the total volume of the aqueous pharmaceutical composition; 
the pH value of the aqueous pharmaceutical composition is within the range of from 4.0 to 6.0; 
the Tapentadol or a physiologically acceptable salt thereof is the only antimicrobial preservative; 
the buffer comprises at least one conjugate base and at least one conjugate acid; and the at least one conjugate base comprises a conjugate base selected from the group consisting of citrate, hydrogencitrate, and dihydrogencitrate; and the at least one conjugate acid comprises citric acid; and 
the aqueous pharmaceutical composition is an injection solution, an injection suspension, an infusion solution, an infusion suspension, or a depot formulation.

Claim 68.  (Cancelled)   

Claim 69. (Amended) The aqueous pharmaceutical composition according to claim 62, wherein:


Claim 70. (Amended) The aqueous pharmaceutical composition according to claim 62, wherein:


Claim 71. (Amended) The aqueous pharmaceutical composition according to claim 62, wherein:
.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: The claimed subject matter drawn to an aqueous pharmaceutical composition for parenteral administration comprising Tapentadol or a physiologically acceptable salt thereof and a buffer, wherein the concentration of the Tapentadol or a physiologically acceptable salt thereof is within the range of from 0.10 to 8.00 mg/mL, based on the weight of 
the aqueous pharmaceutical composition is an injection solution, an injection suspension, an infusion solution, an infusion suspension, or a depot formulation, is allowed as being neither anticipated by nor obvious over the closest prior art.
Christoph et al. in US 2012/0225951 is considered the closest prior art.
As discussed in the section withdrawing the applied prior art rejections under 35 U.S.C. 103(a) Christoph teaches aqueous tapentadol parenteral compositions comprising varying amounts of tapentadol hydrochloride having a pH of at least 5.4.  The amount of tapentadol and the pH in the tapentadol compositions of Christoph are preferably higher than that instantly claimed and the presence of a buffer is not required.  Christoph neither teaches nor suggests that pH or buffer has any effect on the stability of aqueous tapentadol compositions.
The present Specification discloses that the storage stability of inventive aqueous tapentadol formulations are unexpectedly improved by lowering the pH and by increasing the buffer capacity.  Example 2 of the Specification discloses that a pharmaceutical composition comprising tapentadol and sodium citrate dihydrate exhibits little to no decomposition at a pH range between 4.9 and 5.2 but that  sodium citrate In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960))
Thus, the pharmaceutical compositions of the invention surprisingly exhibit chemical stability for long periods of time within the claimed pH range even in the absence of a preservative or an antioxidant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 62 – 67, 69 – 77 and 79 – 85 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DENNIS HEYER/Primary Examiner, Art Unit 1628